Citation Nr: 0521684	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to December 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

A February 2003 Board decision, which adjudicated the merits 
of other issues on appeal, noted in the Introduction that the 
Board was undertaking additional development on the TDIU 
claim pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  
Consequently, the Board remanded the TDIU claim for 
additional development in October 2003, to include an 
examination which specifically addressed his TDIU claim.  

As a preliminary matter, the Board finds that the October 
2003 remand directives have been complied with to the extent 
possible based upon the cooperation of the veteran.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification has been 
completed to the extent possible based upon the cooperation 
of the veteran.

2.  The veteran failed to report for a VA medical examination 
in conjunction with his TDIU claim, and no good cause has 
been shown for his failure to report.

3.  The veteran is currently service-connected for the 
following disabilities: migraine and tension type headaches, 
evaluated as 50 percent disabling; traumatic arthritis of the 
left wrist with fusion, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; post-operative 
scar from left iliac crest bone graft, evaluated as 10 
percent disabling; limitation of motion of left hip due to 
iliac crest graft, evaluated as 10 percent disabling; 
tendonitis of the right shoulder, evaluated as 10 percent 
disabling; and post-operative scar of the left wrist, 
evaluated as 10 percent disabling.  His overall combined 
disability rating is 80 percent.

4.  The record reflects that the veteran also has multiple 
nonservice-connected disabilities which result in significant 
functional impairment, including depression and anxiety, 
hypertension, chest pain with findings of sarcoidosis, 
tobacco addiction, gastroesophageal reflux disease (GERD), 
and hearing loss.

5.  No competent medical evidence is of record to the effect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 
3.340, 3.655, 4.16 (2004); Wood v. Derwinski, 1 Vet. App. 190 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initially, the Board notes that the VA Form 21-8940 
(Application for Increased Compensation Based Upon 
Unemployability) which the veteran submitted in December 1997 
specifically states that by completing this Form he was 
claiming total disability because of a service-connected 
disability(ies) which have/has prevented him from securing or 
following any substantially gainful employment.  As such, it 
informed the veteran of the basic requirements for a grant of 
TDIU.  Thereafter, correspondence was sent by the RO to the 
veteran in February 1998 which indicated that he should 
identify any relevant evidence regarding his claim for 
increased compensation, and indicated that VA would request 
any such records.  In addition, his representative indicated 
on the June 1999 Substantive Appeal that he was familiar with 
the requirements for TDIU.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the April 1999 
Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOCs) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant regulatory criteria regarding the 
establishment of TDIU.  Additionally, the Board discussed the 
general VCAA provisions in the February 2003 decision noted 
in the Introduction.  Although the TDIU claim was not 
formally adjudicated at that time, it does support a finding 
that the veteran was apprised of the general provisions of 
the duty to assist and notify.  Moreover, correspondence was 
sent to the veteran in November 2004 which informed him that 
he was going to be scheduled for an examination in 
conjunction with his TDIU claim, as well as the consequences 
of his failure to appear.

In light of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  The record reflects he did 
not want a hearing in conjunction with this case.  Further, 
as indicated above, this case was remanded in October 2003 
for the veteran to be accorded an examination to specifically 
address his TDIU claim, he was informed of the consequences 
if he failed to report for this examination by the November 
2004 correspondence, and the VA Medical Center (VAMC) 
informed the RO in April 2005 that the veteran failed to 
report for this examination.  No good cause has been shown 
for his failure to report for this examination, to include 
written argument presented by his representative in June 
2005.  Consequently, the Board concludes that the duty to 
assist has been satisfied to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

As already stated, the veteran was scheduled to undergo a VA 
medical examination to specifically address his TDIU claim, 
and he failed to report for this examination.  The provisions 
of 38 C.F.R. § 3.326(a) state that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  Further, the provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

A TDIU claim is a claim for increase.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991) (holding that a claim for 
unemployability compensation was an application for increased 
compensation).  Thus, since he did not report for the VA 
medical examination scheduled in conjunction with this claim, 
it must be denied pursuant to 38 C.F.R. § 3.655(b).

The Board also finds that even if it were to adjudicate the 
claim based upon the evidence of record, it will still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is currently service-connected for the following 
disabilities: migraine and tension type headaches, evaluated 
as 50 percent disabling; traumatic arthritis of the left 
wrist with fusion, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; post-operative 
scar from left iliac crest bone graft, evaluated as 10 
percent disabling; limitation of motion of left hip due to 
iliac crest graft, evaluated as 10 percent disabling; 
tendonitis of the right shoulder, evaluated as 10 percent 
disabling; and post-operative scar of the left wrist, 
evaluated as 10 percent disabling.  His overall combined 
disability rating is 80 percent.  Therefore, he satisfies the 
schedular requirements for consideration of a TDIU pursuant 
to 38 C.F.R. §§ 3.340, 4.16(a).  Consequently, the Board must 
now address whether the record reflects he is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities.

The veteran has contended that he is unemployable due to his 
service-connected headaches in conjunction with his other 
service-connected disabilities.  He has reported that there 
are days when his headaches are so severe that he cannot even 
leave his room, and that he must stay in a dark room because 
of the intensity of his headaches.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record indicates that the veteran completed high school, 
that he was a supply specialist during active service, and 
that he has been a student since his separation from service.  
Further, he has contended that he had many absences due to 
his service-connected disabilities, particularly his 
headaches, and caused difficulty in doing well in school.  
For example, in an August 2000 statement he reported that he 
had officially separated from the University he was 
attending, and that he failed everything in the recent 
semester.  In support of his claim, he submitted a report 
card for the spring 2000 semester which indicates he had 5 
classes that semester, and failed everyone one of them.  He 
has asserted that the headaches and other disabilities which 
caused his absences and difficulties with school also prevent 
him from being employable.

However, the RO noted in a September 2002 SSOC that the 
veteran's Vocational Rehabilitation record indicated that he 
was in full time school attendance during the Spring 2001 and 
Fall 2001 terms.  Similarly, outpatient treatment records 
dated in January 2002 identify him as a student in college.  
Moreover, there is a reference in a May 2001 outpatient 
treatment record that he was referred for evaluation from his 
work place.  Thus, the record reflects that despite his 
disabilities he continued in school, and there is an 
indication he was actually working, at least in May 2001.

The Board also notes that it has conducted a thorough review 
of the post-service medical records, which cover a period 
through 2003 and include various VA medical examinations of 
the service-connected disabilities with the most recent being 
in February 2001 for evaluation of the service-connected 
headaches.  However, neither this examination nor any of the 
other competent medical evidence of record is to the effect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Moreover, the record reflects that he also has 
multiple nonservice-connected disabilities which result in 
significant functional impairment, including depression and 
anxiety, hypertension, chest pain with findings of 
sarcoidosis, tobacco addiction, GERD, and hearing loss.  In 
fact, the recent outpatient treatment records for the 2001 to 
2003 period primarily show treatment for the nonservice-
connected disabilities.

In summary, the veteran failed to appear for the VA medical 
examination scheduled for the specific purpose of evaluating 
his TDIU claim; that while he has multiple service-connected 
disabilities, he also has multiple nonservice-connected 
disabilities which result in significant functional 
impairment; the record indicates that he has been a full-time 
student; that he may have actually been working in May 2001; 
and that no competent medical evidence is of record to the 
effect that he is unemployable solely due to his service-
connected disabilities.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's TDIU claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


